Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “extracting and setting a primary component of a measurement waveform of the inner runout as an inner runout waveform and extracting and setting a primary component of a measurement waveform of the outer runout as an outer runout waveform”; “comparing an inner minimum value that is a minimum value of the inner runout waveform and an outer minimum value that is the minimum value of the outer runout waveform with a predetermined runout reference value”; and “determining an assembly reference position of the wheel based on the inner minimum value or the outer minimum value or based on a resultant waveform of the inner runout waveform and the outer runout waveform, depending on a result of the comparing step”. The limitations of “extracting and setting a primary component of a measurement waveform of the inner runout as an inner runout waveform and extracting and setting a primary component of a measurement waveform of the outer runout as an outer runout waveform”; “comparing an inner minimum value that is a minimum value of the inner runout waveform and an outer minimum value that is the minimum value of the outer runout waveform with a predetermined runout reference value”; and “determining an assembly reference position of the wheel based on the inner minimum value or the outer minimum value or based on a resultant waveform of the inner runout waveform and the outer runout waveform, depending on a result of the comparing step”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “extracting and setting” in the context of this claim encompasses the user manually analyzing the measured inner runout and outer runout data of the wheel. Similarly, the limitations of “comparing an inner minimum value that is a minimum value of the inner runout waveform and an outer minimum value that is the minimum value of the outer runout waveform with a predetermined runout reference value” and “determining an assembly reference position of the wheel based on the inner minimum value or the outer minimum value or based on a resultant waveform of the inner runout waveform and the outer runout waveform, depending on a result of the comparing step”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “comparing” in the context of this claim encompasses the user mentally comparing the minimum values of the runout waveforms, and “determining” in the context of this claim encompasses the user manually identifying the assembly reference position based on the comparing step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element – “measuring inner runout and outer runout of a wheel”.  Regarding “measuring inner runout and outer runout of a wheel”, this limitation does not integrate into a practical application because the limitation merely recites acquiring of data for use in the mathematical concepts (i.e., the extracting and setting, comparing, and determining steps). Further, the measuring step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, Claim 1 is not patent eligible.
Dependent claims 3-11 are likewise also not patent eligible. The limitations of claims 3-11 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 3-11 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations “the position” and "the larger one" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the position” and "the one" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Oblizajek (US. Pub. No. 2018/0313723) in view of Douglas (U.S. Pub. No. 2002/0100321).
Regarding Claim 1, Oblizajek teaches a method of matching a wheel and a tire (Abstract, controlling a tire/wheel assembly), comprising the steps of measuring inner runout and outer runout of a wheel (paragraphs [0042]-[0043], inboard and outboard rim runout); extracting and setting a primary component of a measurement waveform of the inner runout as an inner runout waveform and extracting and setting a primary component of a measurement waveform of the outer runout as an outer runout waveform (paragraph [0042], lowest value, location of lo mark); and determining an assembly reference position of the wheel based on the inner minimum value or the outer minimum value or based on a resultant waveform of the inner runout waveform and the outer runout waveform (paragraphs [0042]-[0043], wheel runout factor corresponds to third angular location; paragraph [0038], specific positional relationship such that the tire 22 may be mounted onto the wheel 24 such that the location of the highest value of the radial force 46 of the tire 22 is aligned with the lowest value of the wheel runout factor 50 of the wheel 24).  
Oblizajek does not specifically teach comparing an inner minimum value that is a minimum value of the inner runout waveform and an outer minimum value that is the minimum value of the outer runout waveform with a predetermined runout reference value, and determining the assembly reference position depending on a result of the comparing step.  However, Douglas teaches in paragraph [0053] comparing wheel rim roundness measurements (i.e., runout values) to stored wheel runout specifications (equated to the claimed predetermined runout reference value), and calculating a remounted orientation of the tire that minimized the total loaded runout based on the comparison.  It would have been obvious to one skilled in the art at the time of the invention to include the comparison of Douglas in the system of Oblizajek, in order to minimize the total loaded runout of the mounted tire (see Douglas, paragraph [0053]).
Regarding Claim 2, Oblizajek in view of Douglas teaches everything that is claimed above with respect to Claim 1.  Oblizajek  further teaches wherein in a wheel and tire assembly formed by combining the wheel and the tire, the assembly reference position of the wheel is matched with a position of a maximum radial force variation of the tire (paragraph [0011]).  

Allowable Subject Matter
Although there are no prior art rejections for claims 3-5, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101  and 35 U.S.C 112 are satisfactorily addressed.
Although there are no prior art rejections for claims 6-11, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 are satisfactorily addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863